
	
		II
		110th CONGRESS
		2d Session
		S. 2843
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2008
			Mr. Coleman (for himself
			 and Mr. Levin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  continuous levy on payments to Medicaid providers and
		  suppliers.
	
	
		1.Short titleThis Act may be cited as the
			 Medicaid Levy Enhancement
			 Act.
		2.Continuous levy on
			 payments to Medicaid providers and suppliers
			(a)In
			 generalSection 6331(h)(2) of the Internal Revenue Code of 1986
			 (defining specified payment) is amended by striking and at the
			 end of subparagraph (B), by striking the period at the end of subparagraph (C)
			 and inserting , and, and by adding at the end the following new
			 subparagraph:
				
					(D)any payment to
				any medicaid provider or supplier under a State plan under title XIX of the
				Social Security
				Act.
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to levies
			 issued after the date of the enactment of this Act.
			
